Per Curiam.

The reasons alleged on the part of the defendant are not sufficient to induce us to stay the proceedings in this cause. The affidavit merely states the belief of the defendant’s counsel, that the return of the commission is delayed by the arts of the plaintiff; it states no information or facts on ■ which that belief is fouded. It is too uncertain, therefore, to furnish a ground for ihe interposition of this court. The plaintiff must have leave to proceed to trial, notwithstanding the commission is still out, since it has not been returned within the time allowed by the rules of the court, and no sufficient cause is shown for its delay.
Rule granted.